          Case 1:20-cv-02397-N/A Document 1            Filed 09/20/20     Page 1 of 1



                UNITED STATES COURT OF INTERNATIONAL TRADE

                                         )
 ROSWELL U.S. LLC D/B/A ROSWELL MARINE,  )
                                         )
                  Plaintiff,             )
                                         )
      v.                                 )
                                         )
 UNITED STATES OF AMERICA; OFFICE OF THE )                        Court No. 20-02397
 UNITED STATES TRADE REPRESENTATIVE;     )
 ROBERT E. LIGTHIZER, U.S. TRADE         )                        SUMMONS
 REPRESENTATIVE; U.S. CUSTOMS & BORDER   )
 PROTECTION; MARK A. MORGAN, ACTING U.S. )
 CUSTOMS & BORDER PROTECTION             )
 COMMISSIONER,                           )
                                         )
                  Defendants.            )
                                         )


TO:    The Above-Named Defendants

       You are hereby summoned and required to serve on plaintiff’s attorney, whose name and
address is set out below, an answer to the complaint which is herewith served on you, within 60
days after service of this summons on you, exclusive of the day of service. If you fail to do so,
judgment by default will be taken against you for the relief demanded in the complaint.


                                             /s/ Mario Toscano
                                             Clerk of the Court



Dated: September 20, 2020                           /s/ Alexandrea R. Simser, Esq.

                                                    Alexandrea R. Simser
                                                    Florida Bar No. 103893
                                                    General Counsel
                                                    Roswell U.S. LLC
                                                    2900 Murrell Road
                                                    Rockledge, FL 32955
                                                    a.simser@roswellglobal.com
                                                    321-638-1331
